Execution Copy

EXHIBIT 10.68

SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and General Release (the “AGREEMENT”) is entered into
this 29th day of May 2008 between Lewis Stone (“Stone”) and NationsHealth, Inc.
(“the Company” or “NationsHealth”) (collectively the “Parties”).

WHEREAS, as a result of a reorganization of corporate functions and duties, the
Parties have agreed that circumstances exist that allow Stone to trigger a
termination for Good Reason from his role as President and Chief Information
Officer of Company pursuant to the Employment Agreement dated March 9, 2004
between Executive and the Company (“the Original Agreement”), which termination
for Good Reason from the President and Chief Information Officer role shall be
effective May 29, 2008 (the “Termination Date”);

WHEREAS, the Parties agree that Stone has provided valuable contributions to the
Company as its President and Chief Information Officer and that the Company will
provide the termination benefits described in this AGREEMENT in exchange for a
release of claims against the Company, including a release of the Company’s
obligations under the Original Agreement with the Company;

WHEREAS, in conjunction with the reorganization, the Parties have agreed that
Stone will not separate from the employment of the Company and will remain on
the Board of Directors of the Company and the subsidiaries in which Stone
currently serves on the Boards of Directors of, and accept the position of
Executive Vice President of Corporate Development (“EVP of Corporate
Development”), effective May 29, 2008, and that the terms of Stone’s employment
in the position of EVP of Corporate Development will be set forth in the Amended
and Restated Employment Agreement (the “Amended Agreement”) made as of May 29,
2008,

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, Stone and NationsHealth agree as follows:

1. The Parties have agreed that Stone has triggered a termination for Good
Reason and resigned from his position as President, effective on the
“Termination Date,” and that, upon Stone’s execution of this AGREEMENT and on
the Effective Date as set forth in Paragraph 8 below, NationsHealth shall
provide the following termination benefits on the following schedule to Stone:

(a) In accordance with the Company’s standard payroll practices and subject to
applicable withholdings as required by law, the Company shall provide Stone with
a total payment of one million dollars ($1,000,000), paid in twenty (20) equal
installments of fifty thousand dollars ($50,000) over the Company’s normal
payroll cycle, beginning with the May 16-31, 2008 pay period and ending with the
March 1-15, 2009 pay period (which 20-payroll periods ending on March 15, 2009
shall be known as the “Severance Period” and which payments shall be know as the
“Severance Benefits”). If the Company fails to pay all Severance Benefits before
March 15, 2009 and Stone incurs excise taxes, penalties, or interest under
Section 409A of the Internal Revenue Code, the Company agrees to pay such excise
taxes, penalties, and interest and to indemnify Stone from any and all
out-of-pocket costs (including reasonable attorneys’ and accountants’ fees,
costs, and expenses) related to such tax, penalty, or interest assessment.

(b) The Company shall accelerate the vesting of Stone’s stock options, such that
all stock options granted prior to the May 15, 2008 shall vest immediately upon
the Termination Date.

Stone acknowledges and agrees that these promises, payments and benefits
described above in this Paragraph 1 exceed any legal payment obligations of
NationsHealth and provide valid consideration for the release contained in
Paragraph 2 of this AGREEMENT.

2. In consideration of the payment and mutual promises and covenants set forth
in this AGREEMENT, Stone, on behalf of himself, his heirs, successors, current
and former agents, representatives, attorneys, assigns, executors,
beneficiaries, and administrator, hereby releases and forever discharges
NationsHealth and each and all of its current and former parents, divisions,
subsidiaries and affiliates attorneys, shareholders, employees, representatives
and agents, (collectively “the NationsHealth Group”) and each and all of their
predecessors, successors, assigns, officers, directors, from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees) of any nature
whatsoever, whether in law or in equity, which Stone now has or ever may have
had against the NationsHealth Group, including, but not limited to, any and all
matters related in any way to Stone’s employment with or termination as
President and Chief Information Officer of NationsHealth, as well as all claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
the Older Worker Benefit Protection Act, the Employee Retirement Income Security
Act of 1974, the National Labor Relations Act, the Immigration Reform and
Control Act, the Workers Adjustment and Retraining Notification Act, the
Occupational Safety and Health Act, the Family and Medical Leave Act, the
Florida Civil Rights Act, the Florida Minimum Wage Law, any other federal, state
or local anti-discrimination, wage or benefits laws, and any other contractual
or tort claims relating to Stone’s employment with or termination as President
and Chief Information Officer of NationsHealth. Notwithstanding the foregoing,
nothing in this AGREEMENT shall waive or supercede the parties obligations under
this AGREEMENT or the Amended Employment Agreement.

3. Stone agrees that he and his agents will not publicize or disclose, directly
or indirectly, the existence of this AGREEMENT, the terms thereof, or the
circumstances giving rise to the AGREEMENT, to anyone other than Stone’s
attorney, accountant, financial advisor and members of his immediate family or
as required by law. Stone further agrees that he will advise any individual to
whom the terms, conditions or existence of this AGREEMENT have been disclosed of
the confidentiality requirements of this Paragraph and that he will use his best
efforts to ensure that the confidentiality requirements are complied with in all
respects.

4. The Company shall indemnify and hold Stone harmless from and against all
claims, investigations, actions, awards and judgments, including costs and
attorneys’ fees, incurred by Stone in connection with acts or decisions made by
Stone in good faith in his capacity as President and Chief Information Officer
of the Company, so long as Stone reasonably believed that the acts or decisions
were in the best interests of the Company and (with respect to any criminal act)
Stone had no reason to believe that Stone’s conduct was unlawful. The Company
further agrees to pay the reasonable expenses of private counsel or
investigators incurred in representing Stone in any audit, inquiry, regulatory
review or similar action or proceeding covered by this indemnification. The
Company shall not settle any claim or action or pay any award or judgment
against Stone without Stone’s prior written consent, which shall not be
unreasonably withheld. The Company may obtain coverage for Stone under an
insurance policy covering claims set forth herein if such coverage is possible
at a reasonable cost, provided, however, it is understood and agreed that the
Company’s obligation to indemnify Stone as set forth in this Paragraph 4 not be
affected by the Company’s ability or inability to obtain insurance coverage.
Further, the Company shall be responsible for providing Stone with the service
providers and incurring all costs associated with preparation of any regulatory,
financial or other filings required as a result of Stone’s former role as an
officer or employee and as a result of Stone’s ownership of shares of the
Company.

5. Stone understands and agrees that his covenant to comply with the following
non-compete and non-solicitation obligations serves as material inducement for
the Company to enter into this AGREEMENT and that his obligations under this
Paragraph 5 survive the termination of this AGREEMENT. Further, Stone
understands and agrees that his breach of the obligations set forth in this
Paragraph 5 would be a material breach of this AGREEMENT, entitling the Company
to all available remedies at law and equity, including, but not limited to,
recoupment of the payments made to Stone under Paragraph 1 of this AGREEMENT.

(a) Non-Competition. Stone acknowledges and recognizes his possession of
Confidential Information (as defined in his Original Agreement with the Company)
and acknowledges the highly competitive nature of the business of the Company
and its affiliates and subsidiaries and accordingly agrees that, in
consideration of the promises contained herein, he will not, from the
Termination Date through the 18-month anniversary of the Termination Date,
engage or invest in, own, manage, operate, finance, control, or participate in
the ownership, management, operation, financing, or control of, be employed by,
lend his name to, lend his credit to, or render services or advice to any
business that competes with the business then being conducted by the Company or
any of its affiliates or subsidiaries, or that had been conducted by the Company
or any of its affiliates or subsidiaries during the prior 12 months; provided,
however, that Stone may purchase or otherwise acquire up to three percent of any
class of securities of any enterprise if such securities are listed on any
national or regional securities exchange or have been registered under Section
12(g) of the Securities Exchange Act of 1934, as amended. Stone agrees that,
from the Termination Date through the 18-month anniversary of the Termination
Date, in consideration of the promises contained herein, he will not, either
individually or as an officer, director, stockholder, member, partner, agent,
consultant or principal of any other business firm, directly or indirectly,
solicit any business of the type being carried on by the Company or any of its
affiliates or subsidiaries from any person or entity that was a customer of the
Company or its affiliates or subsidiaries during the term of his employment.

(b) Non-Solicitation. Stone recognizes that he does possess confidential
information about employees of the Company and its subsidiaries or affiliates
relating to their education, experience, skills, abilities, compensation, and
benefits, and inter-personal relationships with suppliers to and customers of
the Company and its subsidiaries and affiliates. Stone recognizes that the
information he possesses about these other employees is not generally known, is
of substantial value to the Company and its subsidiaries or affiliates in
developing their respective businesses and in securing and retaining customers,
and has been acquired by Stone because of his engagement with the Company. Stone
agrees that, for 18 months following the Termination Date, Stone will not,
directly or indirectly, solicit or recruit any employee of the Company or any of
its subsidiaries or affiliates of the purpose of becoming employed by Stone or
by any business, individual, partnership, firm, corporation or other entity on
whose behalf Stone is acting as an agent, representative or employee and that
Stone will not convey any such confidential information or trade secrets about
employees of the Company or any of its subsidiaries or affiliates to any person.

6. INTENTIONALLY OMITTED

7. By signing this AGREEMENT, Stone acknowledges and agrees that:

(c) he has been afforded a reasonable and sufficient period of time for
deliberation thereon and for negotiation of the terms thereof;

(d) he has carefully read and understands the terms of this AGREEMENT;

(e) he has signed this AGREEMENT freely and voluntarily and without duress or
coercion and with full knowledge of its significance and consequences and of the
rights relinquished, surrendered, released and discharged hereunder;

(f) the only consideration for signing this AGREEMENT are the terms stated
herein and in the Amended Agreement and no other promise, agreement or
representation of any kind has been made to him by any person or entity
whatsoever to cause him to sign this AGREEMENT;

(g) that NationsHealth did offer him a minimum period of at least twenty-one
(21) days after his receipt of this AGREEMENT to review it; and

(h) that NationsHealth advised him that he had the opportunity to consult an
attorney before signing this AGREEMENT.

8. This AGREEMENT may be revoked, in a writing sent to the Chief Legal Officer
of the Company, by Stone at any time during the period of seven (7) calendar
days following the date of execution by Stone. If such seven (7) day revocation
period expires without Stone exercising his revocation right, the obligations of
this AGREEMENT will become fully effective on the eighth day after Stone’s
execution of the AGREEMENT (the “Effective Date”).

9. This AGREEMENT constitutes an integrated agreement, containing the entire
understanding of the Parties with respect to the matters addressed herein and,
except as set forth in this AGREEMENT, no representations, warranties or
promises have been made or relied on by the Parties. This AGREEMENT shall
prevail over any prior communications between the Parties or their
representations relative to matters addressed herein.

10. It is the desire and intent of the parties hereto that the provisions of
this AGREEMENT shall be enforced to the fullest extent permissible under the law
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, although Stone and the Company consider the restrictions contained
in this AGREEMENT to be reasonable for the purpose of preserving the Company’s
goodwill and proprietary rights, if any particular provision of this AGREEMENT
shall be adjudicated to be invalid or unenforceable, such provision shall be
deemed amended to delete the portion of thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
business in the particular jurisdiction in which such adjudication is made. It
is expressly understood and agreed that although the Company and Stone consider
the restrictions contained in Paragraph 5 to be reasonable, if a final
determination is made by a court of competent jurisdiction that the time or
territory or other restriction contained in this AGREEMENT is unenforceable
against Stone, the provisions of this AGREEMENT shall be deemed amended to apply
as to such maximum time and territory and to such maximum extent as such court
may judicially determine or indicate to be enforceable, but in no event more
than the AGREEMENT currently provides.

The parties acknowledge that the Company’s damages at law would be an inadequate
remedy for the breach by Stone of any of the provisions of Paragraph 5, and
agree that in the event of such breach the Company may obtain temporary and
permanent injunctive relief restraining Stone from such breach, and, to the
extent permissible under the applicable statutes and rules of procedure, a
temporary injunction may be granted immediately upon the commencement of any
such suit. Nothing contained herein shall be construed as prohibiting the
Company from pursuing any other remedies available at law or equity for such
breach or threatened breach of Paragraph 5, or for any breach or threatened
breach of any other provision of this AGREEMENT.

Further, the parties agree that any claim, controversy, or dispute between Stone
and the Company (including without limitation Company’s affiliates,
subsidiaries, officers, employees, representatives or agents) arising out of or
related to this AGREEMENT, other than a dispute concerning a breach or a
threatened breach of Paragraph 5 of this AGREEMENT, shall be submitted to and
settled by arbitration before a single arbitrator in a forum of the American
Arbitration Association (“AAA”) located in Broward County in the State of
Florida and conducted in accordance with the National Rules for the Resolution
of Employment Disputes. In such arbitration: (a) the arbitrator shall agree to
treat as confidential evidence and other information presented by the parties to
the same extent as Confidential Information must be held confidential by Stone
under the terms of his Amended Agreement, (b) the arbitrator shall have no
authority to amend or modify any of the Company’s policies, and (c) the
arbitrator shall have ten business days from the closing statements or
submission of post-hearing briefs by the parties to render a decision. All
AAA-imposed costs of said arbitration, including the arbitrator’s fees, if any,
shall be borne by the Company. All legal fees incurred by each party in
connection with said arbitration shall be borne by the party who incurs them,
unless applicable statutory authority exist providing for the award of
attorneys’ fees to a prevailing party and the arbitration decision and award
provides for the award of such fees. Any arbitration award shall be final and
binding upon the parties, and any court having jurisdiction may enter a judgment
on the award.

11. The Parties agree that a failure by any party at any time to require
performance of any provision of this AGREEMENT shall not waive, affect,
diminish, obviate or void in any way that party’s full right or ability to
require performance of the same, or any other provisions of this AGREEMENT, at
any time thereafter.

12. This AGREEMENT shall be interpreted, enforced and governed under the laws of
the State of Florida, without regard to conflict of laws principles.

13. The Parties warrant and represent that they have read and understand the
foregoing provisions of this AGREEMENT and that they and their respective
signatories are fully authorized and competent to execute this AGREEMENT on
their behalves. Stone further warrants and represents that he has not previously
assigned or transferred any of claims that are the subject of the release
contained herein.

Executed as an agreement under seal effective as of eight (8) days after Stone’s
execution of this AGREEMENT.

     
NATIONSHEALTH, INC.
  LEWIS STONE
By: /s/ Glenn M. Parker
  By: /s/ Lewis P. Stone
 
   
Title: Chief Executive Officer
  Date: May 29, 2008
 
   
Date: May 29, 2008
 

 
 


